ORDER

PER CURIAM.
Plaintiff, Kenneth Suitter d/b/a Sound Investment, brought an action against defendant, Holiday Inn Southwest, seeking injunc-tive relief and damages for the alleged breach of a non-competition agreement in an employment contract between him and defendant. Plaintiff appeals from the judgment of the trial court, in a court-tried case, in favor of defendant.
*437We have reviewed the record on appeal. The judgment of the trial court is supported by substantial evidence; no error of law appears. An opinion would have no prece-dential value. The judgment of the trial court is affirmed pursuant to Rule 84.16(b).